Dismissed and Opinion Filed January 19, 2018




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00007-CV

                         IN RE AARON EARL CARTER JR., Relator

                 Original Proceeding from the 204th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. F01-00923-Q

                              MEMORANDUM OPINION
                           Before Justices Francis, Evans, and Schenck
                                   Opinion by Justice Francis
       On August 22, 2001, relator was convicted of aggravated robbery. This Court affirmed

the judgment. Carter v. State, No. 05-01-01377-CR, 2003 WL 943873, at *1 (Tex. App.—

Dallas Mar. 11, 2003, pet. ref’d) (mem. op.). In 2014, relator asked this Court to withdraw its

mandate from the 2001 appeal. He argued that his conviction was void because the trial court

had granted relator’s motion for new trial on the same day as the conviction. This Court denied

the request to withdraw its mandate and dismissed the proceeding for want of jurisdiction to the

extent relator sought extraordinary relief because this Court lacks writ jurisdiction over collateral

attacks on a final felony judgment. In re Carter, No. 05-14-00400-CV, 2014 WL 1477926, at *1

(Tex. App.—Dallas Apr. 14, 2014, orig. proceeding) (mem. op.).

       In the current proceeding, relator again seeks relief from the 2001 judgment, this time by

seeking review of the denial of a motion for judgment nunc pro tunc. Relator’s petition includes

an uncertified copy of a document that facially appears to be an order granting relator’s motion
for new trial. Relator asks this Court to order the trial court to place the order granting the new

trial in the trial court’s records. Relator also asks the Court to order that he is constitutionally

entitled to a new trial.

        Denials of motions for judgment nunc pro tunc may be challenged by mandamus. In re

Malone, No. 05–14–01458–CV, 2014 WL 6779279, at *2 (Tex. App.—Dallas Dec. 2, 2014,

orig. proceeding) (mem. op.). Challenges to a final felony conviction, however, must be brought

through a petition for writ of habeas corpus filed with the Texas Court of Criminal Appeals.

TEX. CODE CRIM. PROC. ANN. art. 11.07 (West 2015); Ater v. Eighth Court of Appeals, 802
S.W.2d 241, 243 (Tex. Crim. App. 1991) (orig. proceeding).             Here, relator contends the

judgment is void and seeks an order vacating the judgment and ordering a new trial. This

proceeding is, thus, a collateral attack on a final, felony conviction that is solely within the

jurisdiction of the Court of Criminal Appeals. See TEX. CODE CRIM. PROC. art. 11.07; see also In

re Carter, No. 05-14-00400-CV, 2014 WL 1477926, at *1 (Tex. App.—Dallas Apr. 14, 2014,

orig. proceeding) (mem. op.).

        Accordingly, we dismiss relator’s petition for writ of mandamus for want of jurisdiction.




                                                      /Molly Francis/
                                                      MOLLY FRANCIS
                                                      JUSTICE




180007F.P05




                                                –2–